Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-15 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 9, 13 and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest receiving/transmitting via broadcast a system information message including the on-demand requested other system information; wherein the system information request message includes an information element with a bit-pattern conforming to a specific format with at least a part of the bit-pattern for requesting the other system information, and wherein the contention resolution message includes the same, or the same part of the bit-pattern for detecting collisions during the random access procedure.
Claims 5 and 14 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest receiving via broadcast a system information message including the on-demand requested other system information; wherein, in case of an unsuccessful reception of the contention resolution message, performing a random access procedure includes: suspending the re-transmission of the random access preamble signal until the next time instance of the minimum system information, receiving, at the next time instance, the minimum system information, and determining, based on the received minimum system information, if the requested other system information is scheduled for transmission via broadcast independent of the re-transmission thereof.
It is noted that the prior art of record shows performing random access procedure (Ingale et al, US 20180132168) and broadcasting requested other system information (Jia et al, US 10973000).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 5, 9 and 13-15.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467